Citation Nr: 0705576	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-28 478	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
warrant restoration of forfeited death pension benefits.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran entered service in the Armed Forces of the United 
States in December 1941 and died in June 1942 while a 
prisoner of war (POW) of the Japanese Government.  The 
appellant claimed to be his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDING OF FACT

In January 2007 the Board was notified by the RO that the 
appellant died in November 2005.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2007 the Board was notified by the RO that the 
appellant died in November 2005.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
                                                      R. F. 
Williams
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


